Citation Nr: 1333998	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  10-43 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his brother.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The appellant contends that he had active service during World War II.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund.

The appellant and his brother, J.U., testified at a hearing before the undersigned in July 2013.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

During the appellant's July 2013 hearing, his representative identified additional, existing evidence, including statements from the appellant's brother and his aunt, and evidence regarding changes in the process of verifying service in guerrilla forces, which was supposed to be submitted and subsequently attached to his claims file.  This evidence has not yet been attached to the claims file.  

Additionally, the appellant's representative contended that at the time of the hearing, the appellant had submitted additional evidence to the National Personnel Records Center (NPRC) in order to again request service department certification of his service.  A response from the NPRC regarding the appellant's most recent submission has not yet been obtained.  

Finally, the appellant's representative contended that the process for verifying and certifying Philippine Army service had changed as a result of an interagency task force that convened in October 2012.  The White House website shows that a FVEC Interagency Working Group (IWG) was created, and that a more detailed and transparent process had been recommended for verifying Filipino World War II service.  As a result of this process, The United States Army had developed more detailed response letters for requests for service determination in order to explain why a particular application is denied.  These letters are apparently now being used.  These changes would have taken place since the last time of record that verification of the appellant's service was attempted in March 2012.

Accordingly, the appeal is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the appellant and/or his representative to submit the evidence identified during the July 2013 Board hearing (i.e., evidence regarding the interagency work group on certifying Philippine Army service, statements from the appellants brother and aunt, etc.), as well as any additional evidence that would assist in verifying his guerrilla service.  

2.  Thereafter, make a new request for verification of the appellant's service by the NPRC or appropriate arm of the service department.  

3.  If the appeal remains denied, issue a supplemental statement of the case; then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).



